Citation Nr: 1521773	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death or dependency, indemnity and compensation (DIC) benefits under 38 U.S.C.A. § 1310. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1979. He died in November 2009. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota. In that decision, the RO denied the claim for service connection for the cause of the Veteran's death. 

In October 2014, the appellant and her son testified before the undersigned at a Board hearing. A copy of the transcript is in the file and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The July 2010 RO rating decision expressly states that records in German were not reviewed. Some translated records were in the file at the time of the decision, however, the Board sent all records written in German to a contractor to ensure they were translated properly and translations were provided in April 2015. On remand, the AOJ must review all documents in the file and re-adjudicate the claim. See 38 C.F.R. § 3.303 (stating that determinations regarding service connection will be based on the evidence of record). 

Further, the Board finds that a medical opinion is needed in this case. In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) was inapplicable to DIC claims because the provision specifically states it is only for "disability compensation." Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims the provision of § 5103A (a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion. The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. § 5103A (a)(2) (West 2002). 

Here, the appellant's theory is that the Veteran was exposed to freon in service, which she alleges caused chronic obstructive pulmonary disease (COPD) which in turn caused the Veteran's death (see October 2014 Board hearing Transcript, p 5, and November 2009 death certificate listing COPD as the cause of death). Alternately, she believes he had COPD or symptoms of a lung condition in service. The Veteran stated in August 2008 that he believed his COPD was due to exposure to freon during his job as an air conditioning and refrigerator mechanic. His DD 214 from August 1961 to August 1967 noted that he was an electrical repairman or engineer of "Mal Equip Sp." His entire work history was also noted in a December 1996 social medicine report (translated German record); he was primarily a warehouse worker and auto mechanic. 

The May 1979 separation report of medical examination (RME) and March 1979 chest X-ray at separation shows lungs and chest were normal, a July 1984 (post-service) Fort Carson record notes COPD, a July 1992 private hospital record notes lung emphysema, a September 1996 Dr. W.E. record notes chronic bronchitis with high grade nicotine abuse and, in August 1997, Dr. W.E. concluded the COPD was due to many years of nicotine abuse. However, the appellant submitted an internet article regarding freon in 2014 and the Board requests an opinion to address her theories. 

The examiner should also address the Veteran's smoking history in providing the opinion; many records in the file records detail a lengthy smoking history, to include: February 1973 and May 1978 service treatment records, June 1984 Fort Carson record, April 2004 Darnall ACH record, June 2007 Tricare record, and December 2007 Decision Review Officer hearing transcript (p 4). A Veteran's death shall not be considered to have resulted from disease contracted in active service if it resulted from disease attributable to the use of tobacco products but service connection is not prohibited if death is attributed to another basis. See, 38 U.S.C.A. § 1103(West 2014); 38 C.F.R. § 3.300(b) (2014). 

Accordingly, the case is REMANDED for the following action:

1. Have an appropriate examiner review the file. The examiner should reference the records noted above as well as the law and regulations regarding tobacco products. 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(b).

The examiner should provide opinions with regard to the following: 

* Is it at least as likely as not that any disease or injury the Veteran had in service, to include exposure to freon, caused or contributed substantially or materially to his death? 

The examiner should provide reasons for these opinions. If the examiner is unable to answer any of the above questions without resorting to speculation, then reasons for the inability should be provided; including whether the inability is due to the limits of medical knowledge or the absence of specific records. 

2. Review all records in the file and readjudicate the claim, noting in any decision that all records were properly reviewed. If the determination remains adverse to the appellant, she and her representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

